UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1892



MARCIA A. TRUMBULL,

                                              Plaintiff - Appellant,

          versus


DONNA E. SHALALA, SECRETARY, UNITED STATES
DEPARTMENT OF HEALTH AND HUMAN SERVICES;
SUSANA A. SERRATE-SZTEIN; RICHARD W. LYMN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-99-3401-AW)


Submitted:   January 31, 2001             Decided:   April 20, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marcia A. Trumbull, Appellant Pro Se. Larry David Adams, Assistant
United States Attorney, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marcia A. Trumbull appeals the district court’s order granting

summary judgment in favor of the federal agencies* in this employ-

ment discrimination action brought under the Rehabilitation Act, 29

U.S.C.A. §§ 701-797 (West 1999 & Supp. 2000), and the Americans

with Disabilities Act.    42 U.S.C.A. §§ 12101-12213 (West 1995 &

Supp. 2000).   We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.   See Trumbull v. Shalala, No.

CA-99-3401-AW (D. Md. dated June 21, 2000; entered June 22, 2000).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the Court

and argument would not aid the decisional process.




                                                          AFFIRMED




     *
       Trumbull had been employed by three federal agencies: the
National Institute of Arthritis and Musculoskeletal and Skin Dis-
eases, the National Institutes of Health, and the Department of
Health and Human Services.


                                 2